The judgment of the court was pronounced by
Xing, J.
The plaintiffs obtainod a judgment against Green McNeill, which thoy seek to enforce on property owned by Green at the date of the judgment, and sold by him to the.present defendant, Hotchkiss, subsequent to the inscription of the judgment in the mortgage office. The judgment is joint in .its form; .but tho plaintiffs contend that it should be construed with reference to.the allegations of tho petition in which the parlies were alleged.to be jointly .and severally liablo, and that .effect should be given to it against the third possessor us ,a judgment in solido. Mortgages only produce effect against-third ¡persons as they are recorded in tho office provided by .law for that purpose. Third parties are not required to look beyond the register for the purpose of .ascertaining whether the character of a mortgage differs .from that exhibited on the books of the mortgage office. 4 Rob. 7. Jartroux v. Dupeire, ante p. 608. The judgment of the plaintiffs was registered in the form in which it was rendered, which is joint, and only gave notice of an encumbrance upon the ¡-property,of Green for one half of its amount. Beyond-that sum it cannot be enforced on .the property of the defendant.
From the evidence it appears that tho portion of the judgment for which Green appeared by the inscription to be liablo, has been satisfied by executions issued against him. Judgment affirmed.